ORDER
PER CURIAM:
AND NOW, this 1st day of September, 1993, the Petition for Allowance of Appeal is hereby granted limited to the following issues.
Whether the Superior Court reversed on a ground not presented to the court or preserved for appeal.
Whether it was appropriate for the Superior Court to apply the Marinari1 “separate disease rule” retroactively.
MONTEMURO, J., did not participate in the consideration or decision of this case.

. Marinari v. Asbestos Corp. Ltd., 417 Pa.Super. 440, 612 A.2d 1021 (1992).